EXHIBIT 2 Immediate Maximization of Value at TPC Group Inc.: Analysis of the Transaction and Value of TPCGby Sandell Asset Management Corp. September 2012 SAMC Analysis of TPC Group Inc. 2 DISCLAIMER THIS PRESENTATION WITH RESPECT TO TPC GROUP INC (“TPCG”, “TPCG GROUP” OR THE “COMPANY”) IS FOR GENERAL INFORMATIONAL PURPOSES ONLY. IT DOES NOT HAVE REGARD TO THE SPECIFIC INVESTMENT OBJECTIVE, FINANCIAL SITUATION, SUITABILITY OR PARTICULAR NEED OF ANY SPECIFIC PERSON WHO MAY RECEIVE THIS PRESENTATION, AND SHOULD NOT BE TAKEN AS ADVICE ON THE MERITS OF ANY INVESTMENT DECISION.
